             Case 1:18-cv-00992-LY Document 1 Filed 11/17/18 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 UNILOC 2017 LLC,                                  Case No.

         Plaintiff,
                                                   PATENT CASE
 v.

 APPLE INC.,                                       JURY TRIAL DEMANDED

         Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff, Uniloc 2017 LLC (“Uniloc”), for its complaint against defendant, Apple, Inc.

(“Apple”), alleges:

                                           THE PARTIES

        1.      Uniloc 2017 LLC is a Delaware limited liability company, having addresses at

1209 Orange Street, Wilmington, Delaware 19801; 620 Newport Center Drive, Newport Beach,

California 92660; and 102 N. College Avenue, Suite 303, Tyler, Texas 75702.

        2.      Apple is a California corporation, having a regular and established places of

 business at 12535 Riata Vista Circle and 5501 West Parmer Lane, Austin, Texas.

        3.      Apple also operates Apple Stores at Barton Creek Square, Austin and at Apple

 Domain Northside, Austin, Texas, where it uses, offers for sale, and sells iPhones, iPads, iPods,

 and Mac products that include Apple’s FaceTime functionality. Apple may be served with

 process through its registered agent for service in Texas: CT Corporation System, 1999 Bryant

 Street, Suite 900, Dallas, Texas 75201.




3080194.v1
            Case 1:18-cv-00992-LY Document 1 Filed 11/17/18 Page 2 of 5




                                         JURISDICTION

       4.      Uniloc brings this action for patent infringement under the patent laws of the

United States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28

U.S.C. §§ 1331 and 1338(a).

                          CLAIM FOR PATENT INFRINGEMENT

       5.      Uniloc is the owner, by assignment, of U.S. Patent No. 8,539,552 titled SYSTEM

AND METHOD FOR NETWORK BASED POLICY ENFORCEMENT OF INTELLIGENT-

CLIENT FEATURES, which issued September 17, 2013 (“the ’552 Patent”). A copy of the ’522

patent is attached as Exhibit A.

       6.      The ’552 Patent describes in detail, and claims in various ways, inventions in

providing network based policy enforcement of intelligent-client features in IP telephony and

multimedia networks.

       7.      The written description of the ’552 Patent describes in technical detail each of the

limitations of the claims, allowing a person of ordinary skill in the art to understand what the

limitations cover and how the combination of claim elements differed markedly from and

improved upon what may have been considered conventional or generic.

       8.      Apple imports, makes, uses, offers for sale, and sells computer network servers

(“FaceTime Server(s)”) programmed by or for Apple to establish FaceTime communications

between Apple FaceTime-enabled devices, including the iPhone4 and later versions; iPad2 and

later versions; iPad Mini; iPod Touch 4th gen. and later versions; and MacBooks running OS X

and later versions.

       9.      The FaceTime Servers communicate with Apple FaceTime-enabled devices over

packet-based networks, such as WiFi and cellular 3G and LTE telephone networks.



                                                 2
          Case 1:18-cv-00992-LY Document 1 Filed 11/17/18 Page 3 of 5




       10.     When an Apple FaceTime-enabled device receives a network connection, it

registers, e.g., via SMS messaging for iPhones, with one or more FaceTime Servers (e.g., IP

17.155.5.251), which establishes a binding, for example, using Apple’s push notification servers,

with the Apple FaceTime-enabled device’s address (phone number in the case of iPhones, Apple

ID for other devices). The FaceTime Server stores caller IDs, and uses them to authenticate

FaceTime users’ devices.

       11.     A user having multiple active telephone numbers and email addresses may select

and store one number/address that will serve as the user’s caller ID.

       12.     When a user initiates a FaceTime call from an Apple FaceTime-enabled device,

the device sends an encrypted query to one or more FaceTime Server(s) to indicate a FaceTime

session is desired and to obtain the IP address of the target Apple FaceTime-enabled device.

       13.     The FaceTime Server receiving the query determines whether the intended target

is a registered authorized FaceTime user and, if so, sets up the FaceTime connection. When the

connection is established, the target’s device displays either the sender’s telephone number or

email address, depending upon which identifier the sender has selected to be his/her caller ID.

       14.     Once the connection has been authenticated and established by the FaceTime

Server, the sender and the target can communicate over the WiFI or 3G/LTE network using the

FaceTime feature incorporated by Apple into the Apple FaceTime-enabled devices.

       15.     Apple has infringed, and continues to infringe, at least claims 1, 5-9, 18-21, and

23 of the ’552 Patent in the United States by importing, making, using, offering for sale, and

selling the accused FaceTime Servers as described above.

       16.     Apple may have infringed the ’552 Patent through other software and devices

utilizing the same or reasonably similar FaceTime Server functionality as described above.



                                                 3
          Case 1:18-cv-00992-LY Document 1 Filed 11/17/18 Page 4 of 5




       17.     Uniloc has been damaged by Apple’s infringement of the ’552 Patent.

                                    PRAYER FOR RELIEF

        Uniloc requests that the Court enter judgment against Apple:

       (A)     declaring that Apple has infringed the ’552 Patent;

       (B)     awarding Uniloc its damages suffered as a result of Apple’s infringement of the

’552 Patent;

       (C)     awarding Uniloc its costs, attorneys’ fees, expenses, and interest, and

       (D)     granting Uniloc such further relief as the Court finds appropriate.

                                 DEMAND FOR JURY TRIAL

        Uniloc demands trial by jury of all issues so triable under Fed. R. Civ. P. 38.




                                                  4
         Case 1:18-cv-00992-LY Document 1 Filed 11/17/18 Page 5 of 5




Date: November 17, 2018            Respectfully submitted,

                                   /s/ Aaron Jacobs
                                   Kevin Gannon
                                   Massachusetts State Bar No. 640931
                                   Aaron Jacobs
                                   Massachusetts State Bar No. 677545
                                   PRINCE LOBEL TYE LLP
                                   One International Place, Suite 3700
                                   Boston, MA 02110
                                   Tel: (617) 456-8000
                                   Fax: (617) 456-8100
                                   Email: kgannon@princelobel.com
                                   Email: ajacobs@princelobel.com

                                   Edward R. Nelson III
                                   ed@nbafirm.com
                                   Texas State Bar No. 00797142
                                   NELSON BUMGARDNER ALBRITTON P.C.
                                   3131 West 7th Street, Suite 300
                                   Fort Worth, TX 76107
                                   Tel: (817) 377-9111

                                   Shawn Latchford
                                   shawn@nbafirm.com
                                   Texas State Bar No. 24066603
                                   NELSON BUMGARDNER ALBRITTON P.C.
                                   111 West Tyler Street
                                   Longview, Texas 75601
                                   Tel: (903) 757-8449
                                   Fax: (903) 758-7397

                                   ATTORNEYS FOR THE PLAINTIFF




                                      5
